                  Case 1:17-cr-00630-ER Document 373 Filed 05/12/21 Page 1 of 1
                                               U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                         May 12, 2021
                                                   The application is granted. The sentencing control date is
BY EMAIL/ECF                                       adjourned to November 12, 2021, at 3:00 p.m.
The Honorable Edgardo Ramos
                                           It is SO ORDERED.
United States District Judge
Thurgood Marshall United States Courthouse                                                               .
40 Foley Square                                                                          05/12/2021
New York, New York 10007

      Re:          United States v. Konstantin Ignatov, S7 17 Cr. 630 (ER)

Dear Judge Ramos:

        A sentencing control date is presently set in the above-captioned case for May 14, 2021. Because
the defendant’s cooperation is not yet complete, the Government respectfully requests that the sentencing
control date be adjourned for approximately six months. The defense consents to this application.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney

                                             By:   /s
                                                   Nicholas Folly / Michael McGinnis
                                                   Assistant United States Attorneys
                                                   (212) 637-1060


cc:         Jeffrey Lichtman, Esq. (by ECF
            Jeffrey Einhorn, Esq. (by ECF)
